Sullivan, J.
This action was brought by Edgar G. Stearns, a wholesale merchant of Chicago, against Louis Poska and others to recover possession of certain goods which the plaintiff *709claims were sold by bim to L. Berkson, one of tbe defendants, on the faith of representations made by Berkson to a mercantile agency, and which proved to be false. At the conclusion of the oral argument we were all disposed to think that no material error had been committed at the trial and that the decision of the district court would have to be approved. A critical examination of the record has not only confirmed our first impression, but has convinced us that the judgment must, for technical reasons, be affirmed.
L. Berkson filed no answer to the petition and is, therefore, not entitled to a reversal of the judgment on account of errors occuring at the trial. No other errors are alleged, and the defendants having all joined in the petition in error, the several assignments must be overruled, not only as to L. Berkson, but also as to the others who have cast in their lot with him. Gordon v. Little, 41 Nebr., 250; Levy v. South Omaha Savings Bank, 57 Nebr., 312; Moseman v. State, 59 Nebr., 629, American Bank v. Band, 59 Nebr., 273.
The judgment is
Affirmed. *